Citation Nr: 1423620	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-36 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and A. R., a former coworker


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to March 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefit sought on appeal. 

In February 2011, the Veteran testified at a videoconference hearing from the Seattle RO; a transcript is of record.

In April 2011, the Board remanded the claim to the RO via the Appeals Management Center (AMC) in Washington, DC for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following completion of the development requested in the April 2011 remand, the AMC issued a supplemental statement of the case (SSOC), which continued to deny the claim of service connection for a back disability.  In correspondence received by the RO in April 2012 and June 2012, the Veteran identified new evidence at the VA Medical Center (VAMC) in Portland, Oregon, that he wanted the RO to obtain and consider in support of his claim.  It appears that the RO took no action to obtain the records, and the Veteran's representative requests that the Board remand the appeal to obtain the outstanding VA treatment records.

Therefore, the appeal is remanded to the AOJ to obtain treatment records identified by the Veteran and to obtain a supplemental VA medical opinion as to whether the Veteran has a current back disability that was incurred in or is related to military service, including his participation in combat.

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding treatment records from the Portland, Oregon VAMC, to include any records from the Vancouver, Washington campus, dated from March 2011 to the present.

2.  After any outstanding treatment records have been received, the Veteran's entire claims file and a complete copy of this remand should be returned by the same VA orthopedic surgeon who performed the May 2011 VA spine examination, or to another orthopedic surgeon if the May 2011 examiner is unavailable, for a review of the new evidence and a supplemental medical opinion.  Following a review of the claims file, the orthopedic surgeon should render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current back disability had its onset in service or is otherwise medically related to military service.

A detailed medical rationale must be included for all opinions rendered.

If the reviewing orthopedic surgeon determines that an additional physical examination is required, then such examination should be arranged.

3.  After completing the above action, readjudicate the claim.  If the claim continues to be denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



